244 S.W.3d 279 (2008)
Mark L. DUDLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67417.
Missouri Court of Appeals, Western District.
February 5, 2008.
Jeannie M. Willibey, Kansas. City, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge, and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM.
Mark L. Dudley appeals the denial after an evidentiary hearing of his Rule 29.15 motion for post-conviction relief based on ineffective assistance of counsel. After a thorough review of the record, we find that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).